       Case: 3:21-mj-00103-SLO Doc #: 5 Filed: 03/16/21 Page: 1 of 2 PAGEID #: 30




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                   :   Case No. 3:21-MJ-00103
                                             :
          Plaintiff,                         :   Magistrate Judge Sharon L. Ovington
                                             :
 vs.                                         :
 DEMETRIUS WALLACE, JR.,                     :
                                             :
          Defendant.                         :
                                             :


                       REMOVAL AND COMMITMENT ORDER


         This case came to be heard pursuant to Fed. R. Crim. P. 5(c)(3). Defendant herein

was arrested in this District on a warrant issued upon an Indictment in the United States

District Court, Northern District of Ohio, in Case No. 3:20CR828. Defendant appeared

in open Court on March 16, 2021, and after being advised of his rights, waived his right

to an identity hearing and detention hearing on the Government’s Motion for Pretrial

Detention. Defendant requested that a detention hearing be held in the Northern District

of Ohio.

         IT IS ORDERED THAT THE DEFENDANT BE REMOVED TO THE

United States District Court for the Northern District of Ohio, where the charges are

pending against him, for any other proceedings, as ordered by that court.
    Case: 3:21-mj-00103-SLO Doc #: 5 Filed: 03/16/21 Page: 2 of 2 PAGEID #: 31




       TO THE UNITED STATES MARSHAL:

       You are hereby commanded to take custody of the above-named Defendant and to

transport that Defendant with a copy of this commitment forthwith to the district of

offense as specified above and there deliver the Defendant to the United States Marshal

for that District or to some other officer authorized to receive the Defendant, all

proceedings required by Fed. R. Crim. P. 5 having been completed.



March 16, 2021                                          s/Sharon L. Ovington
                                                         Sharon L. Ovington
                                                     United States Magistrate Judge




                                              2
